It was an incumbrance on the right to use the machine, constituting a defect in the title, if it was an infringement of Corey's patent. In the sale of chattels, there is ordinarily an implied warranty of title. The evidence offered by the defendants was competent as tending to show a defective title, and a breach of such implied warranty. It was also competent as tending to show an express warranty. The clause in the bill of sale relating to the patentable character of the machine, expressed a contract in relation to the right to obtain a patent, and not in relation to the right to use the machine; and the evidence did not contradict or vary the terms of the written contract. Hersom v. Henderson, 21 N.H. 224.
Case discharged.
STANLEY, J., did not sit: the others concurred.